Citation Nr: 1510482	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-40 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to nonservice-connected pension.

2.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Eric Lachica, One-Time Representative


WITNESS AT HEARING ON APPEAL

Appellant and E.L.



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

These matters initially came before the Board of Veterans' Appeals (Board) from December 2009 and February 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In March 2012, the appellant provided testimony during a Board Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In April 2012, the Board remanded these matters for additional development.  In February 2013, the Board issued a decision denying the claims, noting that the appellant did not have recognized active military service to receive the one-time payment from the FVEC Fund or nonservice-connected pension benefits.

In June 2012, the appellant appointed Eric Lachica to be his one-time representative under the provisions of 38 U.S.C.A. § 14 .630 (2014).

The Veteran appealed the Board's February 2013 decision to the Court. While the matter was pending before the Court, in October 2014, representatives of both parties filed a Joint Motion for Remand. 

In an October 2014 Order, the Court vacated the Board's February 2013 decision and remanded the matter for readjudication in light of the Joint Motion for Remand.  

A review of the Veteran's electronic claims file reveals no additional pertinent records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2014 Joint Motion, the parties agreed that VA had not satisfied its duty to assist the appellant in finding that he is not entitled to a one-time payment from the FVEC fund and nonservice-connected pension. Specifically, 38 C.F.R. § 3.203(c), requires VA to verify from the "service department" when a claimant has not submitted the requisite documents to establish that he or she is a veteran for VA benefits purposes. It was noted that the Court recently confirmed that absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) requires verification of service from the relevant service department. Tagupa v. McDonald, 27 Vet. App. 95 (2014).

In developing the appellant's claim in this case, the RO has undertaken efforts to determine whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces. Specifically, the RO requested service verification on several occasions from the National Personnel Records Center (NPRC) in accordance with policies and procedures in place at that time. Because the verifications of service issued by NPRC do not meet the criteria of 38 C.F.R. § 3.203(c), however, this case must be remanded for verification of service by an appropriate United States service department or an agency to which the authority has been properly delegated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Conduct the appropriate development to verify whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces, to include verification of service by an appropriate United States service department or agency to which the authority has been properly delegated.

2.  After completing any other indicated development, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the appellant should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




